DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–11 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0050575 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 September 2020 and 09 August 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: THIN POLYETHYLENE SEPARATOR WITH REDUCED COMPRESSIBILITY AND ELECTROCHEMICAL DEVICE INCLUDING THE SAME.

The use of the term KETJEN BLACK (e.g., [0099]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The use of the term SUPER P (e.g., [0099]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The use of the term BELSORP (e.g., [0113]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 4, 5, 9, and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein the porous substrate further comprises polypropylene in an amount of 0 wt% to 5 wt% based on 100 wt% of the porous substrate." It is unclear if polypropylene is a required component of the porous substrate. The phrase "further comprises" appears to indicate that polypropylene is required. However, the lower limit of 0 wt% appears to indicate that polypropylene is an optional component and not required.
Claim 4 recites the limitation "a weight average molecular weight (Mw)." Claim 1, which claim 4 is directly dependent, recites the limitation "a weight average molecular weight (Mw)." It is unclear if "a weight average molecular weight (Mw)" recited in claim 4 is further limiting "a weight average molecular weight (Mw)" recited in claim 1.
Claim 5 recites the limitation "a weight average molecular weight (Mw)." Claim 1, which claim 5 is directly dependent, recites the limitation "a weight average molecular weight (Mw)." It is unclear if "a weight average molecular weight (Mw)" recited in claim 5 is further limiting "a weight average molecular weight (Mw)" recited in claim 1.
Claim 5 recites the limitation "a porosity." Claim 1, which claim 5 is directly dependent, recites the limitation "a porosity." It is unclear if "a porosity" recited in claim 5 is further limiting "a porosity" recited in claim 1.
Claim 5 recites the limitation "a compressibility." Claim 1, which claim 5 is directly dependent, recites the limitation "a compressibility." It is unclear if "a compressibility" recited in claim 5 is further limiting "a compressibility" recited in claim 1.
Claim 9 recites the limitation "a compressibility." Claim 1, which claim 9 is directly dependent, recites the limitation "a compressibility." It is unclear if "a compressibility" recited in claim 9 is further limiting "a compressibility" recited in claim 1.
Claim 9 recites the limitation "a maximum compressibility." Claim 1, which claim 9 is directly dependent, recites the limitation "a maximum compressibility." It is unclear if "a maximum compressibility" recited in claim 9 is further limiting "a maximum compressibility" recited in claim 1.
Claim 9 recites the limitation "a permanent strain." Claim 1, which claim 9 is directly dependent, recites the limitation "a permanent strain." It is unclear if "a permanent strain" recited in claim 9 is further limiting "a permanent strain" recited in claim 1.
Claim 10 recites the limitation "a porous substrate comprising polyethylene and polypropylene in an amount of 5 wt% or less." It is unclear if polypropylene is a required component of the porous substrate. The phrase "comprising polyethylene and polypropylene" appears to indicate that polypropylene is required. However, the phrase "in an amount of 5 wt% or less," which includes 0 wt%, appears to indicate that polypropylene is an optional component and not required.

Claim Interpretation
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).

"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same... [footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). See MPEP § 2113 for more information on the analogous burden of proof applied to product-by-process claims

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota et al. (WO 2015/194504 A1, hereinafter Hirota).
Regarding claim 10, Hirota discloses a method for selecting a porous substrate of a separator for an electrochemical device, comprising the steps of:
(S1) preparing a porous substrate comprising polyethylene, and polypropylene in an amount of 5 wt % or less (TABLE 1, [0081]), and
the porous substrate having thickness of 5 μm to 20 μm (TABLE 3, [0081]);
(S2) measuring at least one of compressibility, maximum compressibility and permanent strain of the porous substrate (TABLE 3, [0081]); and
(S3) selecting the porous substrate that satisfies at least one of the conditions of a) a compressibility of 15% or less, b) a maximum compressibility of 18% or less, and c) a permanent strain of 13% or less (TABLE 1, [0053]).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirota (WO 2015/194504 A1).
Regarding claim 1, Hirota discloses a separator for an electrochemical device comprising:
a porous substrate (TABLE 1, [0081]),
wherein the porous substrate comprises polyethylene (TABLE 1, [0081]);
wherein the porous substrate has a porosity of 45% or less (TABLE 3, [0081]); and
wherein the polyethylene has a weight average molecular weight (Mw) of 300,000 to 1,000,000 (TABLE 1, [0081]).
Hirota does not explicitly disclose:
wherein the porous substrate satisfies at least one of the following conditions a)-c), when the porous substrate is pressurized at 40° C from 0.04 N to 1 N at a rate of 0.25 N/min and depressurized from 1 N to 0.04 N at the rate of 0.25 N/min: a) a compressibility of 15% or less when the pressure reaches 1 N, b) a maximum compressibility of 18% or less within the pressure range of 0.04 N to 1 N, and c) a permanent strain of 13% or less.
Hirota discloses a porous substrate identical or substantially identical to the disclosed separator (TABLE 1, [0069]). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the porous substrate inherently possesses: a) a compressibility of 15% or less when the pressure reaches 1 N, b) a maximum compressibility of 18% or less within the pressure range of 0.04 N to 1 N, and c) a permanent strain of 13% or less when the porous substrate is pressurized at 40° C from 0.04 N to 1 N at a rate of 0.25 N/min and depressurized from 1 N to 0.04 N at the rate of 0.25 N/min.
Regarding claim 2, Hirota discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the porous substrate further comprises polypropylene in an amount of 0 wt % to 5 wt % based on 100 wt % of the porous substrate (TABLE 1, [0081]).
Regarding claim 11, Hirota discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the polyethylene is present in an amount of 80 wt % or more based on 100 wt % of the porous substrate (TABLE 1, [0081]).
Regarding claim 3, Hirota discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the porous substrate has a thickness of 5 μm to 20 μm (TABLE 3, [0081]).
Regarding claim 4, Hirota discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the weight average molecular weight (Mw) of the polyethylene  is 300,000 to 500,000 (TABLE 1, [0081]).
Regarding claim 5, Hirota discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the weight average molecular weight (Mw) of the polyethylene is 300,000 to 500,000 (TABLE 1, [0081]), and
wherein the porosity of porous substrate is 45% or less (TABLE 3, [0081]) and
the compressibility of the porous substrate is 15% or less (TABLE 3, [0053]).
Regarding claim 6, Hirota discloses all claim limitations set forth above, but does not explicitly disclose a separator for an electrochemical device:
wherein when a plurality of specimens of the separator are prepared, a percentage of specimens of the separator in which a short-circuit occurs at 75 V or less, is less than 1% based on a total number of specimens of the separator.
Hirota discloses a porous substrate identical or substantially identical to the disclosed separator (TABLE 1, [0069]). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the porous substrate inherently possesses wherein when a plurality of specimens of the separator are prepared, a percentage of specimens of the separator in which a short-circuit occurs at 75 V or less, is less than 1% based on a total number of specimens of the separator.
Regarding claim 7, Hirota discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the porous substrate has pores formed by removing a pore-forming agent from a mixture of a polymer resin with the pore-forming agent (see liquid paraffin, [0069]).

Claim(s) 1, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mizuno et al. (US 2016/0336569 A1, hereinafter Mizuno).
Regarding claim 1, Mizuno discloses a separator for an electrochemical device comprising:
a porous substrate (TABLE 1, [0152]),
wherein the porous substrate comprises polyethylene (TABLE 1, [0152]);
wherein the porous substrate has a porosity of 45% or less (TABLE 1, [152]); and
wherein the polyethylene has a weight average molecular weight (Mw) of 300,000 to 1,000,000 (TABLE 1, [0152]).
Hirota does not explicitly disclose:
wherein the porous substrate satisfies at least one of the following conditions a)-c), when the porous substrate is pressurized at 40° C from 0.04 N to 1 N at a rate of 0.25 N/min and depressurized from 1 N to 0.04 N at the rate of 0.25 N/min: a) a compressibility of 15% or less when the pressure reaches 1 N, b) a maximum compressibility of 18% or less within the pressure range of 0.04 N to 1 N, and c) a permanent strain of 13% or less.
Mizuno discloses a porous substrate identical or substantially identical to the disclosed separator (TABLE 1, [0152]). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the porous substrate inherently possesses: a) a compressibility of 15% or less when the pressure reaches 1 N, b) a maximum compressibility of 18% or less within the pressure range of 0.04 N to 1 N, and c) a permanent strain of 13% or less when the porous substrate is pressurized at 40° C from 0.04 N to 1 N at a rate of 0.25 N/min and depressurized from 1 N to 0.04 N at the rate of 0.25 N/min.
Regarding claim 8, Mizuno discloses all claim limitations set forth above and further discloses a separator for an electrochemical device, which further comprises:
a heat resistant layer on at least one surface of the porous substrate (TABLE 1, [0155]),
wherein the heat resistant layer comprises a binder resin with inorganic particles (TABLE 1, [0155]), and
wherein each inorganic particle comprises at least one of an oxide, or a hydroxide (TABLE 1, [0155]), and
wherein the oxide and hydroxide independently comprise at least one element selected from the group consisting of aluminum, magnesium, silicon, zirconium, calcium, strontium, barium, antimony, tin, zinc and rare earth elements (TABLE 1, [0155]).
Regarding claim 9, Mizuno discloses all claim limitations set forth above and further discloses a separator for an electrochemical device, which further comprises:
a heat resistant layer on at least one surface of the porous substrate (TABLE 1, [0155]).
Mizuno does not explicitly disclose:
wherein the porous substrate satisfies at least one of the conditions of a compressibility of 15% or less, a maximum compressibility of 17% or less, and a permanent strain of 15%.
Mizuno discloses a porous substrate identical or substantially identical to the disclosed separator (TABLE 1, [0152]). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the porous substrate inherently possesses a compressibility of 15% or less, a maximum compressibility of 17% or less, and a permanent strain of 15%.

Claim Rejections - 35 USC § 103
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (WO 2015/194504 A1) as applied to claim(s) 1 above, and further in view of Fujikawa et al. (US 2006/0286439 A1, hereinafter Fujikawa).
Regarding claim 6, Hirota discloses all claim limitations set forth above, but does not explicitly disclose a separator for an electrochemical device:
wherein when a plurality of specimens of the separator are prepared, a percentage of specimens of the separator in which a short-circuit occurs at 75 V or less, is less than 1% based on a total number of specimens of the separator.
Fujikawa discloses a separator wherein when a plurality of specimens of the separator are prepared, a percentage of specimens of the separator in which a short-circuit occurs at 75 V or less, is less than 1% based on a total number of specimens of the separator to improve the safety during an internal short circuit and the storage characteristics of a lithium secondary battery having a high energy density ([0006], TABLE 3, [0144]). Hirota and Fujikawa are analogous art because they are directed to separators for electrochemical devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous substrate of Hirota with the insulation failure rate of Fujikawa in order to improve the safety during an internal short circuit and the storage characteristics of a lithium secondary battery having a high energy density.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 2016/0336569 A1) as applied to claim(s) 1 above, and further in view of Hirota (WO 2015/194504 A1).
Regarding claim 9, Mizuno discloses all claim limitations set forth above and further discloses a separator for an electrochemical device, which further comprises:
a heat resistant layer on at least one surface of the porous substrate (TABLE 1, [0155]).
Mizuno does not explicitly disclose:
wherein the porous substrate satisfies at least one of the conditions of a compressibility of 15% or less, a maximum compressibility of 17% or less, and a permanent strain of 15%.
Hirota discloses a porous substrate having at least one of the conditions of a compressibility of 15% or less, a maximum compressibility of 17% or less, and a permanent strain of 15% to prevent the deposition of lithium and obtain a battery with good cycle characteristics (TABLE 3, [0053]). Mizuno and Hirota are analogous art because they are directed to separators for electrochemical devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous substrate of Mizuno with the compressibility of Hirota in order to prevent the deposition of lithium and obtain a battery with good cycle characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725